DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 11/29/2021, has been entered.
      Claims 34 and 36, have been amended.
      Claims 26-40 are pending.

      Claims 1-25 have been canceled previously.

3.  The following of record is noted herein for clarity and convenience.

    Applicant’s election of (A) anti-C5a antibody and (B) Hidradenitis suppurativa (HS) in the Response To Restriction Requirement Dated April 2, 2021, filed 06/01/2021, is acknowledged.

     Because applicant did not distinctly and specifically point out the supposed errors in the election of species, the election has been treated as an election without traverse. 

      Applicant’s remarks concerning consideration of additional species and rights to other non-elected subject matter is acknowledged.

     Claims 26-31 and 33-40 are under consideration as they read on the elected species.

     Claim 32 has been withdrawn from consideration as they read on the non-elected invention and species.

      Claims 1-25 have been canceled previously.

4. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 11/29/2021. 

    The rejections of record can be found in previous Office Action, mailed 07/27/2021.  
 
5. Upon reconsideration of applicant’s arguments and amendments, filed 11/29/2021,
    the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

6. Upon reconsideration of applicant’s arguments, filed 11/29/2021,
    the previous rejection under 35 U.S.C. 112(1) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement has been withdrawn.




s 26-31 and 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
    
     With respect to the elected species anti-C5a antibodies,
      the claimed anti-C5a antibodies species binds to a conformational epitopes formed by amino acids set forth in SEQ ID NOS 2/3, wherein the  antibody binds to at least one amino acid within the amino acid sequence SEQ ID NO: 2/3, 
      where the antibody that inhibits C5a activity binds to at least one amino acid selected from SEQ ID NO: 3/4, exhibits the properties in claim 29, inhibits the interaction of a C5a receptor with C5a,
       wherein the antibody comprises at least one of the sequences recited in claim 38
       and treating diseases / disorders (HS, HS-related diseases) encompassed by cutaneous, neutrophilic, inflammatory diseases, including Hidradenitis suppurativa (HS) as the elected species,
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Applicant’s arguments, filed 11/29/2021, have been fully considered essentially for the reasons of record / herein.

     Applicant argues the following.

     Applicants respectfully traverse the rejection. 
     Applicants disclose and provide for the first time in a proof-of-principle finding via experimentation that an agent, e.g., an anti-C5a antibody, with sufficiently high blocking activity for C5a induced biological effects can be used to treat HS and related diseases. Such an effect and treatment are exemplified using the antibody IFX-1. The genus claimed is directed to those binding agents (e.g., antibodies) that bind to the specified conformational epitope and that may be used in the claimed method. The relevant property is that binding to this epitope blocks the interaction of C5a with its receptor C5aR. 
      Examples of agents that exhibit the described binding property may be found in the relevant publications and would have been known by the skilled practitioner in the art. Such agents may be found, for example, in Guo 2012 (US 2012/0231008), which discloses the conformational epitope and the functional consequences that binding thereto has with regard to blocking C5a induced biological activity. Table 3 on page 19 of Guo 2012 shows 9 different neutralizing anti-C5a antibodies and their binding epitopes. Two of these antibodies, INab308 (which is identical to IFX- 1) and INab708 bind to the conformational epitope that is recited in the claims of the present application, while the remaining antibodies do not. Of note, the antibodies of Table 3 in Guo 2012 bind with different affinities to C5a. While some antibodies have better binding affinity than IFX-1 and INab708, these two antibodies have a significantly higher biological blocking activity compared to the other antibodies. This superior blocking activity is mechanistically explained by blocking the interaction of C5a with its receptor if the antibodies are bound to the conformational epitope. Thus, all antibodies that bind to the specified conformational epitope would block binding of C5a to its receptor and have an exceptionally high blocking activity for C5a induced biological effects. It is further noted that while Guo 2012 includes such anti-C5a-binding antibodies, the reference does not disclose, teach, suggest, or contemplate the use of such antibodies in methods for the treatment of a cutaneous, neutrophilic, inflammatory disease, such as Hidradenitis suppurativa (HS) or a HS- related disease. 



or contemplate the use of such antibodies in methods for the treatment of a cutaneous, neutrophilic, inflammatory disease, such as Hidradenitis suppurativa (HS) or a HS-related disease. 

     Accordingly, in view of the above, the skilled person in the art would have been aware that antibodies that bind to the conformational epitope recited in Applicants' claims have an exceptionally high blocking activity, as evidenced at least by the above-noted publications. As such, a sufficient number of antibodies that bind to the conformational epitope exhibiting a high blocking activity was therefore known to the person of skill in the art at the time of filing the present application. A number of different antibodies within the genus of antibodies were known by the skilled practitioner in the art; thus, exemplification of such antibodies is not required in the specification, as it has been established that information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). As such, the claimed method embraces various and different antibodies that would have been known and understood by the skilled practitioner in the art at the time the invention was made in order to readily practice the claimed methods. Moreover, in accordance with Applicants' inventive methods and as distinct from the art, Applicants have identified a previously unknown, causal link between C5a induced biological effects and cutaneous, neutrophilic, inflammatory diseases such as HS. Applicants then tested and demonstrated that a therapeutic effect in the treatment of HS was achieved by the anti-C5a antibodies with exceptionally high blocking activity binding to the conformational epitope. Thus, at the time of filing the present application, Applicants were in full possession of the genus of anti-C5a antibodies having the claimed specificity, as well as the structural and functional attributes thereof, for the practice of their inventive method of treating cutaneous, neutrophilic, inflammatory diseases, and in particular, Hidradenitis suppurativa (HS). 

     Based on at least the foregoing explanation and discussion, claims 26-31 and 33-38 satisfy the written description requirement of 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Reconsideration and withdrawal of the rejection are thus respectfully requested. 

    The following of record is reiterated for clarity and convenience.

      Applicant’s arguments based upon some examples of anti-C5a antibodies that bind the conformational epitope and functional consequences of blocking C5a induced biological activity 

     It appears that applicant relies upon two examples of binding to the conformational epitopes (e.g., IFX-1/ INab308 and INab708) and anti-5a antibodies described in US Patent No. 9,371,378 that bind to a neoepitope on C5a that is not present on C5.

     Note that the claims are drawn to specifically binding to a conformational epitope formed by SEQ ID NO: 2 and SEQ ID NO: 3, wherein the agent binding to at least one amino acid with the SEQ ID NO: 2 and to at least one amino acid with SEQ ID NO: 3. 

     As indicated previously, most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.
     It has been well known that antibodies bind to 5-8 amino acids of a linear epitope

      Here, there is insufficient structure function correlation of an antibody specifically binding to at least one amino acid with the amino acid sequence of SEQ ID NOs: 2/3

    The problem here is the claims do not recite the structural characteristics of the claimed anti-C5a antibodies.  

      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5a antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    Further, Lazar et al. (US 2004/0110226) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  

     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     While the instant specification does disclose antibody inhibitors generally (e.g., see pages 11-19 of the specification) and certain anti-C5a antibodies (e.g., IFX-1, INab708, ALXN-1007, eculizumab, ALXN1210, ALXN5500 on pages 20-21, 26-36 of the specification), 
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5a antibodies having the claimed specificity, structural and functional attributes,
    including the claimed anti-C5a antibodies species binds to a conformational epitopes formed by amino acids set forth in SEQ ID NOS 2/3, wherein the  antibody binds to at least one amino acid within the amino acid sequence SEQ ID NO: 2/3, 
      where the antibody that inhibits C5a activity binds to at least one amino acid selected from SEQ ID NO: 3/4, exhibits the properties in claim 29, inhibits the interaction of a C5a receptor with C5a,
    to treat cutaneous, neutrophilic, inflammatory diseases, particularly Hidradenitis suppurativa, broadly encompassed by the claimed invention. 



     including the claimed anti-C5a antibodies species binds to a conformational epitopes formed by amino acids set forth in SEQ ID NOS 2/3, wherein the  antibody binds to at least one amino acid within the amino acid sequence SEQ ID NO: 2/3, 
      where the antibody that inhibits C5a activity binds to at least one amino acid selected from SEQ ID NO: 3/4, exhibits the properties in claim 29, inhibits the interaction of a C5a receptor with C5a.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.

     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the structural characteristics of the claimed anti-C5 antibodies.  

     Note, too, that the recitation of claim 38 does not comprise all of the critical / essential CDRs and/or heavy / light chains for fully functional anti-C5a antibodies. 

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed epitope(s), specificity, structural and functional attributes of the claimed anti-C5a antibodies.  

     Applicant was not in possession of the claimed genus of “epitopes”, specificities, structural and functional antibodies in the absence of providing sufficient structural characteristics of the genus of such anti-C5a antibodies coupled with a known or disclosed correlation between specificity, function and structure in the claims.  

     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).


     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-C5a antibodies that retain the appropriate specificity, structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40 antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).



    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-C5a antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-C5a antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a 

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-C5a antibodies broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-CD40 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Ap[pplicant’s arguments have not been found persuasive.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

8.  Upon reconsideration of applicant’s arguments in conjunction with the Guo / Riedemann Declaration Under 37 CFR 1.130, filed 11/29/2021, 
     the previous rejections under 35 U.S.C. 102(a)(1) as being anticipated by InflaRx (InflaRx initiates exploratory Phase II trial with IFX-1, a first-in-class anti-complement C5a antibody, in patients with HS, pages 1-2, January 4, 2017) and
     under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov archive, History of Changes for Study: NCT03001622, Studying Complement Inhibition in Patients with Moderate to Severe Hidradenitis suppurativa Study NCT03001622, pages 1-5, Submitted Dated 20, 2016,
     have been withdrawn. 

9.  Upon reconsideration of applicant’s arguments, filed 11/29/2021,
     the previous rejection under 35 U.S.C. § 103(a) as being unpatentable over Medof et al. (US 2012/0219566) in view of Guo et al. US 2012/0231008 (Guo US 2012),
Guo et al. (WO 2015/140304; 09/24/2015) (Guo WO 2015), Bell et al.  (WO 2016/209956; 12/29/2016) has been withdrawn. 
 
     Applicant argues the following.

      Furthermore, Medof is directed to a method of treatment that is completely different from the methods of the present application. Unlike Applicants' claimed methods, Medof reports that T- cells can be affected in their development by inhibiting the C3aR and/or C5aR receptor. In particular, in Medof, a naive CD4+ T-cell is contacted with a complement antagonist, which results in preferred differentiation of these T-cells into CD4+ FoxP3+ Treg cells (see, e.g., Medof at paragraph [0005]). These CD4+ FoxP3+ Treg cells are then administered to a patient suffering from a T-cell mediated disorder (see paragraph [0007] of Medof). In the following paragraph [0008] of 
Medof, a vast number of alleged T-cell mediated disorders is set forth in a lengthy laundry list that includes hidradenitis suppurativa. 

     Claims 26-31 and 33 relate to treating a cutaneous, neutrophilic, inflammatory disease such as Hidradenitis Suppurativa (HS) and related diseases by inhibiting C5a activity. This is different from modifying T-cells into regulatory T-cells in order to treat a T-cell mediated disorder by administering the regulatory T-cells to a patient as in Medof. 
     Applicants also point out that the hypothetical list of T-cell mediated disorders proffered by Medof is incorrect at least in so far as Hidradenitis Suppurativa (HS) is concerned. As would be appreciated by the skilled practitioner in the pertinent art, HS is considered to be a neutrophil driven disease, i.e. a cutaneous, neutrophilic, inflammatory disease, and not a T-cell mediated disorder. As disclosed in Applicants' originally filed application on pages 4-5, while the patho-mechanism underlying HS is not fully understood, it is nonetheless considered to be a cutaneous neutrophilic inflammatory disease and not a T-cell mediated disorder. Medof is concerned with a method to treat a T-cell mediated disorder, which is not suitable to treat a neutrophil driven disease such as HS, in accordance with Applicants' claimed invention. 
      Medof is also inapposite to the subject matter of Applicants' pending claims 34-40, which are directed to a method of inhibiting the interaction of a C5a receptor with C5a to treat HS and related diseases. More specifically, the C5aR antagonist of Medof is used as an agent to modify T- cell differentiation in order to increase the number of regulatory T-cells and to decrease the activity of other T-cells that would otherwise result in a T-cell mediated disorder. As noted above, HS is not a T-cell mediated disorder. Thus, a person skilled in the art would be aware of this distinction and would therefore not have considered that a method that relies on the modification of T-cells, such as that of Medof, would make obvious a method involved in a neutrophil-driven disease like HS in accordance with Applicants' claimed methods. Moreover, one of skill in the art would not have had a reasonable expectation of success in treating a neutrophil-driven disease by practicing the method of Medof and would not have been led by Medof to make the modifications necessary to arrive at Applicants' methods for the treatment of HS and related diseases as claimed, as there would not have been a reasonable expectation of success on the part of one skilled in the art. 
   
    Applicants maintain that at the time of the claimed invention, no causal relationship was known to exist between C5a activity and HS and related diseases. The reliance of the Office Action on Guo 2012 and Guo 2015, which include the anti-C5a antibody IFX-1, is misplaced, as neither of the references teaches, suggests, or contemplates treatment of a cutaneous, neutrophilic, inflammatory disease in general, let alone HS or related diseases in particular. The combination of Medof, Guo 2012 and Guo 2015 with Bell would also not have have led one skilled in the art to Applicants' claimed methods that are directed to a method of treating a cutaneous, neutrophilic, inflammatory disease such as HS in a subject (claim 24) or a method of inhibiting the interaction of a C5a receptor with C5a to treat Hidradenitis suppurativa (HS) or a HS-related disease in a subject (claim 34), or a method of treating Hidradenitis suppurativa (HS) or an HS-related disease in a subject (claims 36 and 40). 
As explained above, Medof is concerned with a distinct and different method of treatment and outcome compared with Applicants' claimed methods. Bell does not remedy the deficiencies of the other cited references as it does not teach, suggest or contemplate a causal link between C5a and a cutaneous, neutrophilic, inflammatory disease. Indeed, Bell is not even directed to inhibitors of C5a, but instead discloses C5 inhibitors. Of note, the conformational epitope of the pending claims is a neoepitope of C5a, which is not accessible before C5 is cleaved into C5a and C5b. 
 
    Consequently, a C5 inhibitor such as eculizumab as reported by Bell cannot bind to the conformational epitope as specified in Applicants' claims. Furthermore, Bell neither teaches nor suggests the treatment of any cutaneous, neutrophilic, inflammatory disease, let alone HS and related diseases. 
Because the combination of Medof, Guo 2012, Guo 2015 and Bell would not have led one skilled in the art to arrive at the presently claimed methods, and the combination of cited references fails to teach and suggest all of the elements and features in Applicants' claims considered as a whole, the combination of cited references does not make obvious the present claims. Accordingly, a primafacie case of obviousness has not been made. 





 


     In summary, Medof reports that complement inhibition can affect the differentiation of T- cells and favors the differentiation of such T cells into Treg cells that can reduce the activity of T- cells and thus are useful in the treatment of T-cell mediated disorders. Furthermore, Medof erroneously considers hidradenitis suppurativa as a T-cell mediated disorder. Applicants point out that HS is considered by those of skill in the art to be a neutrophil-driven disease and not a T-cell mediated disorder. As such, the skilled practitioner in the art would have known and appreciated that because HS is not a T-cell mediated disorder, Medof's method in combination with Guo 2012's reporting of anti-C5a binding moieties, Guo 2015's reporting of anti-C5a antibodies to treat entirely different diseases and conditions, such as viral pneumonia, and Bell' reporting of methods of using eculizumab for treating patients with entirely different diseases and conditions, would not have had a reasonable expectation of success in methods of treating HS and related diseases according to Applicants' claims considered as a whole, which are directed to distinct and disparate treatment methods. 

10.  Claims 26-31 and 33-40 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-19 of U.S. Patent No. 10,376,595 (Guo et al.) for the reasons of record / herein. 

    The patented claims drawn to the same antibody specificities, including the IFX-1 and INab708 antibodies would anticipate the instant claims drawn to treating the same disease Hidradenitis suppurativa with the same antibodies as claimed in the instant application.

     Applicant’s argues the following,
    According to the Office Action, the patented claims would allegedly "anticipate the instant claims drawn to treating the same disease HS with the same antibodies as claimed in the instant application." Whether nonstatutory double patenting is at issue in the instant application is contingent upon whether the amendments and remarks herein are entered and considered, and if, upon entry and consideration, the Examiner deems that the claims ultimately allowed in this application are not patentably distinct from the cited reference application. 
     If allowable subject matter is ultimately agreed upon in this application, and an issue of nonstatutory double patenting remains, Applicants will consider the filing of a Terminal Disclaimer for the purposes of advancing prosecution. 
     Accordingly, reconsideration and withdrawal of the nonstatutory double patenting rejection in, and/or holding this rejection in abeyance until agreement as to allowable subject matter has been reached, are respectfully requested. 

    The non-statutory-type double patenting is maintained for the reasons of record.

11. No claim allowed.





     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 3, 2022